Citation Nr: 1021578	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  09-50 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Terrence T. Griffin









INTRODUCTION

The Veteran served on active duty from March 1953 to March 
1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2008 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On VA audiological examination, in November 2008, the 
Veteran's bilateral hearing loss was manifest by an average 
puretone threshold in decibels of 48.75, with speech 
recognition of 96 percent (Level I hearing loss) in the right 
ear, and an average puretone threshold in decibels of 56.25, 
with speech recognition of 96 percent (Level I hearing loss) 
in the left ear.

2.  On private audiological examination, in February 2009, 
the Veteran's bilateral hearing loss was manifest by an 
average puretone threshold in decibels of 46.25, with speech 
recognition of 88 percent (Level II hearing loss) in the 
right ear, and an average puretone threshold in decibels of 
48.75, with speech recognition of 96 percent (Level I hearing 
loss) in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim, the 
Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran, 
dated in October 2008.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.

By way of background, an August 2000 rating action granted 
the Veteran service connection for bilateral hearing loss, 
assigning a noncompensable rating, under 38 C.F.R. § 4.86, 
Diagnostic Code 6100.  In response to the Veteran's 
respective claims, rating actions in July 2003 and February 
2007 continued this noncompensable disability rating.  In 
September 2008, VA received the Veteran's present increased 
rating claim, and his claim was denied in a November 2008 
rating action.  It is with respect to this rating action that 
the Veteran has perfected the present matter under review by 
the Board.  

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of a Veteran.  38 C.F.R. § 4.3.  

While a Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by a controlled 
speech discrimination test (Maryland CNC) and the average 
hearing threshold, as measured by puretone audiometric tests 
at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
The rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through Level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. 
§ 4.85(d).  Table VII, (Percentage Evaluations for Hearing 
Impairment) is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  
38 C.F.R. § 4.85(e).  

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  The provisions of 
38 C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

Although the record reflects the presence of hearing loss, no 
examination indicates the Veteran is entitled to a 
compensable disability rating.  Further, none of the medical 
evidence reflects the presence of exceptional hearing 
impairment, as defined by 38 C.F.R. § 4.86, so application of 
38 C.F.R. § 4.85, Table VII, is appropriate.  

In an effort to assist the Veteran, VA provided a November 
2008 VA audiological examination.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
60
85
LEFT
15
20
30
80
95

The average in the right ear was 48.75 decibels, and the 
average for the left ear was 56.25 decibels.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 96 in the left ear.

The Veteran has also submitted a February 2009 private 
audiological examination, to support his increased rating 
claim.  On this audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
60
80
LEFT
20
20
25
75
75

The average in the right ear was 46.25 decibels, and the 
average for the left ear was 48.75 decibels.  Speech 
audiometry revealed speech recognition ability of 88 percent 
in the right ear and of 96 in the left ear.

Under Table VI contained in Diagnostic Code 6100, the average 
puretone thresholds and speech recognition scores for the 
right ear, during the VA audiological examination in November 
2008, correspond to Level I, and to Level I in the left ear.  
The results of the February 2009 private audiological 
examination correspond to Level II in the right ear, and to 
Level I in the left ear.  The intersection point for these 
Levels under Table VII shows that the Veteran's present 
hearing loss corresponds to a noncompensable disability 
rating.

An exceptional pattern of hearing loss that would warrant 
evaluation under 38 C.F.R. § 4.86 is not shown.  Accordingly, 
the Board concludes that the schedular criteria for a 
compensable disability rating for bilateral hearing are not 
met.  The Board further finds that the evidence does not 
raise a question that a different rating is warranted for any 
period of time from the Veteran's claim to the present time 
so as to warrant a staged rating based on significant change 
in the level of disability.  See Hart v Mansfield, 21 Vet. 
App. 505 (2007).

Though the Veteran has submitted numerous statements, 
indicating that his hearing loss has greatly impacted his 
life, the rating schedule represents as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the disability.  38 C.F.R. § 4.1.  

Additionally, the Board has considered whether the Veteran's 
claim warrants referral to the Chief Benefits Director of 
VA's Compensation and Pension Service under 38 C.F.R. § 
3.321.  However, the Board finds no aspects of the Veteran's 
disabilities that are not contemplated by the schedular 
criteria.  Moreover, there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization that would 
take the Veteran's case outside the norm, so as to warrant an 
extraschedular rating.  Notably, the rating schedule 
contemplates loss of working time due to exacerbations 
commensurate with the level of disability, which is 
contemplated in the rating assigned in this decision.  See 38 
C.F.R. § 4.1.  See also VAOPGCPREC 5-2005 (Nov. 25, 2005).  
For the aforementioned reasons, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321 is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996)




ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


